                     Summary Description of Directors Compensation Program
                     Effective January 1, 2005 EXHIBIT 10(xv)


        Members of the Company’s Board of Directors who are not Company
employees receive an annual retainer of $60,000, which is intended to cover all
regularly scheduled meetings of the Board and its committees. If additional
meetings are held, a per-meeting fee of $1,500 will be paid to each attending
director.

        The Chairmen of Board committees receive annual retainers in the amount
of $10,000 for the Audit Committee Chair and $7,500 for the other committee
Chairs. Other directors receive an annual retainer of $5,000 for each committee
on which the director serves as a member. Directors may elect to defer, in a
deferred stock unit account, their chair and committee retainers and the
retainers and fees described in the preceding paragraph.

        In addition, directors receive annual deferred stock unit grants. The
number of shares covered by each grant is equal to $60,000 divided by the fair
market value of a share of Grainger stock at the time of grant, rounded up to
the next ten-share increment. The deferred stock units will be settled on
termination of service as a director. In addition, Grainger reimburses travel
expenses relating to service as a director, and reimburses directors for
attending continuing education programs.

        A director who is an employee of Grainger or any Grainger subsidiary
does not receive any retainer fees for Board or Board committee service, Board
or Board committee meeting attendance fees, or stock options or stock units
under the Director Stock Plan.

        Stock ownership guidelines applicable to non-employee directors were
established in 1998. These guidelines provide that within five years after
election, a director must own Grainger common stock and common stock equivalents
having a value of at least five times the annual retainer fee for serving on the
Board.

 

--------------------------------------------------------------------------------